
	

113 HR 5684 IH: Point Reyes Coast Guard Housing Conveyance Act
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5684
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Huffman introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Commandant of the Coast Guard to convey certain property from the United States to
			 the County of Marin, California.
	
	
		1.Short titleThis Act may be cited as the Point Reyes Coast Guard Housing Conveyance Act.
		2.Conveyance of certain property in Point Reyes Station, California
			(a)Conveyance
				(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant of the Coast
			 Guard shall convey to the County of Marin all right, title, and interest
			 of the United States in and to the covered property—
					(A)for fair market value, provided for in paragraph (2);
					(B)subject to the conditions required by this section; and
					(C)subject to any other term or condition that the Commandant considers appropriate to protect the
			 interests of the United States.
					(2)Fair market valueThe fair market value of the covered property shall be—
					(A)determined by a real estate appraiser, selected by the County and licensed to practice in
			 California, who shall make the determination based on the use required by
			 this Act of the covered property; and
					(B)approved by the Commandant, who shall base such approval on considerations of equity and fairness,
			 including the use required by this Act of the covered property.
					(b)Condition of conveyance
				(1)In generalAs a condition of any conveyance of covered property under this section, the Commandant shall
			 require that—
					(A)the County grant the United States the right to—
						(i)locate or place on the covered property an aid to navigation;
						(ii)enter the covered property at any time without notice for the purpose of establishing or
			 maintaining an aid to navigation; and
						(iii)make any changes to the covered property as may be necessary for navigational purposes; and
						(B)all right, title, and interest in and to the covered property revert to the United States if the
			 covered property or any part thereof ceases to be—
						(i)used for affordable housing or for a purpose related to affordable housing; or
						(ii)maintained in a manner that permits its future use as a location for a Coast Guard aid to
			 navigation.
						(2)Rule of constructionNothing in this subsection shall be construed as requiring the County to maintain an aid to
			 navigation on the covered property.
				(c)DefinitionsIn this section:
				(1)CommandantThe term Commandant means the Commandant of the Coast Guard.
				(2)CountyThe term County means the County of Marin, California.
				(3)Covered propertyThe term covered property means the real property located in the County of Marin that—
					(A)is identified as parcel 11924073 on the map entitled USCG Point Reyes Housing, which is on file in the offices of the United States Coast Guard;
					(B)is under the administrative control of the Coast Guard; and
					(C)includes all improvements that are located on the property, including those depicted on the map
			 dated July 11, 2013, entitled CG CAMSPAC SAN FRAN – HOUSING SITE, which is on file in the offices of the United States Coast Guard.
					
